Case 3:17-cv-00108-GPC-MDD Document 1140 Filed 04/09/19 PageID.122718 Page 1 of 2



   1

   2

   3

   4

   5

   6                         UNITED STATES DISTRICT COURT
   7                      SOUTHERN DISTRICT OF CALIFORNIA
   8

   9   IN RE: QUALCOMM LITIGATION                  No. 3:17-CV-0108-GPC-MDD
  10                                              ORDER GRANTING IN PART AND
                                                  DENYING IN PART QUALCOMM
  11                                              INCORPORATED’S EX PARTE
  12                                              APPLICATION FOR ADDITIONAL
                                                  TRIAL TIME
  13
                                                  [ECF NO. 778]
  14
  15                                              Judge: Hon. Gonzalo P. Curiel
  16
             Before the Court is Qualcomm Incorporated’s (“Qualcomm”) Ex Parte
  17
       Application for Additional Trial Time. (ECF No. 778.) Having considered
  18
       Qualcomm’s Ex Parte Application for Additional Trial Time, the Court finds does not
  19
       find good cause to modify its December 19, 2018 Order (ECF No. 749) to permit
  20
       Qualcomm 40 hours for evidence, excluding opening statements and closing
  21
       arguments. However, the Court will modify its December 19, 2018 Order (ECF No.
  22
       749) to permit 36 hours of evidence for each side.
  23
             IT IS SO ORDERED.
  24
       Dated: April 9, 2019
  25

  26

  27

  28



                                                                CASE NO. 3:17-CV-0108-GPC-MDD
Case 3:17-cv-00108-GPC-MDD Document 1140 Filed 04/09/19 PageID.122719 Page 2 of 2




   1

   2

   3

   4

   5

   6

   7

   8

   9

  10

  11

  12

  13

  14

  15

  16

  17

  18

  19

  20

  21

  22

  23

  24

  25

  26

  27

  28


                                           -2-           CASE NO. 3:17-CV-0108-GPC-MDD
